           Case 2:19-cv-01981-TSZ-MAT Document 15 Filed 04/27/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    ROBERT SCOTT INGRAM,

10                                  Petitioner,            CASE NO. C19-1981-TSZ-MAT

11           v.
                                                           ORDER GRANTING MOTION FOR A
12    DONALD HOLBROOK,                                     MORE DEFINITE STATEMENT

13                                  Respondents.

14

15          Petitioner proceeds pro se and in forma pauperis in this 28 U.S.C. § 2254 habeas corpus

16   matter. In response to the Court’s order directing service of the amended petition, respondent filed

17   a Motion for More Definite Statement. (Dkt. 13.) Now, having considered respondent’s motion,

18   the Court finds as follows:

19          (1)     Respondent’s Motion for a More Definite Statement (Dkt. 13) is GRANTED. The

20   Court agrees the amended petition does not sufficiently identify specific grounds for relief,

21   allowing for fair notice to respondent of the claims to address in an answer. Plaintiff is,

22   accordingly, directed to submit a second amended petition. Such petition must contain a concise

23   statement of all of the grounds for relief currently pursued by petitioner in this habeas corpus

     ORDER
     PAGE - 1
            Case 2:19-cv-01981-TSZ-MAT Document 15 Filed 04/27/20 Page 2 of 2




 1   proceeding. 1 Petitioner shall file and serve a second amended petition on or before May 26, 2020.

 2   Respondent shall file and serve an answer within forty-five (45) days after service of the second

 3   amended petition.

 4           (2)     The Clerk is directed to send copies of this Order and of the Court’s standard §

 5   2254 forms to petitioner. The Clerk is further directed to send a copy of this Order to the Honorable

 6   Thomas S. Zilly.

 7           DATED this 27th day of April, 2020.

 8

 9                                                              A
                                                                Mary Alice Theiler
10                                                              United States Magistrate Judge

11

12

13

14

15

16

17

18

19

20
             1
21             Petitioner is again advised that the Court cannot grant a writ of habeas corpus unless a petitioner
     demonstrates that he is in custody in violation of federal law and that the highest state court decision
22   rejecting his grounds was either “contrary to, or involved an unreasonable application of, clearly established
     Federal law, as determined by the Supreme Court of the United States.” 28 U.S.C. § 2254(a) and (d)(1).
     Petitioner must prove that his custody violates the Constitution, laws or treaties of the United States. 28
23   U.S.C. § 2254(a); see also McKenzie v. McCormick, 27 F.3d 1415, 1418-19 (9th Cir. 1994).

     ORDER
     PAGE - 2
